963 A.2d 1271 (2009)
Terry BUFFORD, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (NORTH AMERICAN TELECOM), Respondents.
No. 303 MAL 2008.
Supreme Court of Pennsylvania.
January 9, 2009.

ORDER
PER CURIAM.
AND NOW, this 9th day of January, 2009, the Petition for Allowance of Appeal is GRANTED. The issues for consideration, as rephrased for clarity are:
1) Under 77 P.S. § 772, what burden of proof must a claimant who leaves a modified duty position to accept other employment, which involuntarily ends due to no fault of the claimant, meet in order to obtain reinstatement of his or her worker's compensation benefits, if the claimant remains disabled by his original work related injury?
2) The parties are also to address in their briefs the question of how 77 P.S. § 772 allocates the burden of proof as between the claimant and the employer in reinstatement proceedings. See Stevens v. W.C.A.B. (Consolidation Coal Company), 563 Pa. 297, 760 A.2d 369 (2000).